         Case 1:17-cv-05992-PGG Document 70 Filed 12/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MBE CAPITAL PARTNERS, LLC,

                         Plaintiff,

              - against -                                            ORDER

 AVPOL INTERNATIONAL, LLC, d/b/a                                17 Civ. 5992 (PGG)
 AIL LOGISTICS SOLUTIONS,
 SANDRA K. WALLS, EMERALD
 TRANSFORMER CORPORATION,
 KIEWIT CORPORATION, BODINE
 ALUMINUM, INC., UNITED STATES OF
 AMERICA, GENERAL SERVICES
 ADMINISTRATION and UNITED STATES
 ARMY CORP OF ENGINEERS,
 NASHVILLE and MEMPHIS DISTRICTS

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                 On August 9, 2017, Plaintiff MBE Capital Partners, LLC brought this action

against Defendants AVPOL International LLC, d/b/a AIL Logistics Solutions (“AVPOL”),

AVPOL’s managing member, Sandra K. Walls, and several of AVPOL’s customers asserting

breach of contract, fraud, negligence, conversion, and interference with contractual relations in

connection with a contract Plaintiff entered into with AVPOL. (Cmplt. (Dkt. No. 1))

                 On February 11, 2019, this Court dismissed Plaintiff’s claims against the General

Services Administration and the United States Army Corps of Engineers. (Feb. 11, 2019 Order

(Dkt. No. 61))

                 On October 19, 2020, Plaintiff settled its claims against Bodine Aluminum Inc.

(Endorsed Stipulation and Order (Dkt. No. 65))
          Case 1:17-cv-05992-PGG Document 70 Filed 12/04/20 Page 2 of 3




                 There has been no activity on the docket since the settlement with Bodine

Aluminum.

                 At a December 3, 2020 conference, Plaintiff stated that it consented to the

dismissal of its claims against AVPOL and Walls. (See also Jt. Ltr. (Dkt. No. 66)) AVPOL and

Walls have both filed bankruptcy petitions (Suggestion of Bankruptcy (Dkt. No. 32); Suggestion

of Bankruptcy (Dkt. No. 50)), and the bankruptcy proceedings as to each defendant have been

concluded. (Jt. Ltr. (Dkt. No. 66)) Accordingly, Plaintiff’s claims against AVPOL and Walls

are dismissed.

                 AVPOL and Walls brought a counterclaim seeking an accounting (Answer (Dkt.

No. 17)), but they have not pursued their counterclaim since seeking bankruptcy protection.

Moreover, AVPOL and Walls did not comply with this Court’s October 20, 2020 Order (Dkt.

No. 64) directing them to submit a status letter and to appear at today’s conference.

                 Federal Rule of Civil Procedure 41 provides that an action may be involuntarily

dismissed “[i]f the plaintiff fails to prosecute or comply with [the Federal Rules] or a court order

. . . .” Fed. R. Civ. P. 41(b). “Although Rule 41(b) expressly addresses a situation in which a

defendant moves to dismiss for failure to prosecute, it has long been recognized that a district

court has the inherent authority to dismiss for failure to prosecute sua sponte.” Williams v.

Wellness Med. Care, P.C., No. 11 Civ. 5566 (KMK), 2013 WL 5420985, at *7 (S.D.N.Y. Sept.

27, 2013) (citing LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962))). “While appellate courts apply a number

of factors in evaluating the propriety of a dismissal for failure to prosecute, a district court is not

required to discuss these factors in dismissing a case as long as an explanation is given for the

dismissal.” Torres v. Yonkers Police Dept., No. 11 Civ. 1819 (LTS) (GWG), 2011 WL
         Case 1:17-cv-05992-PGG Document 70 Filed 12/04/20 Page 3 of 3




2555854, at *2 (S.D.N.Y. June 28, 2011) (citing Martens v. Thomann, 273 F.3d 159, 180 (2d

Cir.2001); Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996)).

               Here, Defendants AVPOL and Walls have not taken any steps to prosecute their

counterclaim, and they did not comply with this Court’s October 20, 2020 Order directing them

to submit a status letter and to appear at today’s conference. Accordingly, their counterclaim

will be dismissed for failure to prosecute.

               Defendant Emerald Transformer Corporation has not responded to the Complaint

or otherwise appeared in this action. Plaintiff will file any application for a default judgment

against Emerald Transformer Corporation by December 10, 2020. Absent an application for a

default judgment, Plaintiff’s claim against Emerald Transformer will be dismissed for failure to

prosecute.

               As to Defendant Kiewit Power Constructors Co. (“Kiewit”), Plaintiff and Kiewit

will pursue settlement over the next thirty days. Plaintiff and Kiewit will submit a joint letter by

January 7, 2021, advising the Court as to whether they have reached a settlement. If not,

Plaintiff and Kiewit will submit a proposed Case Management Plan in accordance with this

Court’s Individual Rules.

Dated: New York, New York
       December 4, 2020

                                                      SO ORDERED.



                                                      _________________________________
                                                      Paul G. Gardephe
                                                      United States District Judge
